Citation Nr: 1045567	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for depression from September 22, 2000, to June 30, 2006.

2.  Entitlement to a disability rating in excess of 30 percent 
for depression from July 1, 2006, to the present.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1992 until February 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that implemented the Board's January 2006 grant of 
service connection for depression and assigned a disability 
rating of 30 percent from September 22, 2000 to February 28, 
2005, and a 10 percent disability rating beginning March 1, 2005.  

In a March 2008 decision, the Board granted, in part,  a claim 
for an increased disability rating for depression and assigned a 
disability rating of 30 percent from March 1, 2005.  The Board 
determined that a higher disability rating was not warranted at 
any time during the pendency of the appeal.  Thereafter, the 
Veteran appealed the Board's denial of his claim to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2010, the Court issued a Memorandum Decision vacating the Board's 
decision with respect to the claim for an increased disability 
rating for depression, as the Court determined that the Board did 
not adequately address evidence indicating that a 50 percent 
disability rating may be warranted.

In August 2010, the Veteran submitted medical evidence 
with regards to the onset of his service-connected 
depression disability.  From this submission, it appears 
that the Veteran has raised an informal claim for an 
earlier effective date for the grant of service connection 
for depression.  The issue of an earlier effective date 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of an increased disability rating for PTSD, from July 
1, 2006, to the present being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

From September 22, 2000, to June 30, 2006, the Veteran's 
depression disability more closely approximates an occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as disturbances of mood and motivation, 
depression, increased irritability, sleep disturbances, some 
disturbances in judgment and insight, intermittent disturbances 
of speech, impairments in short-term memory, dysphoric mood, 
withdrawal, poor concentration, and difficulty establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, from 
September 22, 2000, to June 30, 2006, the criteria for an initial 
evaluation of 50 percent for depression have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2000, January 2004, February 2005, 
and April 2005, the Veteran was notified of the information and 
evidence necessary to substantiate his claim.  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected depression disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 
Vet. App. 282 (1991).  In considering the severity of a 
disability, it is essential to trace the medical history of the 
Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
the present case, the Board notes that the Veteran is appealing 
the initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

In the present case, the Veteran's service-connected depression 
is currently rated as 30 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9434.  Under Diagnostic 
Code 9434, a 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  38 C.F.R. § 
4.130.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994. 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218, F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the instant claim.

Disability Rating for PTSD from September 22, 2000, to June 30, 
2006

Turing to the merits of the claim, the claims file reflects that 
the Veteran has consistently received treatment for his 
depression throughout the pendency of the appeal.  A VA January 
2000 treatment record shows that he was noted to demonstrate 
vague anxiety symptoms.  At that time, the Veteran reported 
difficulty sleeping, increased irritability, a variable mood, and 
decreased concentration.  On the mental status examination, his 
speech was slightly decreased in volume and his affect was 
slightly dysphoric and constricted.  His insight and judgment 
were described as fair.  The Veteran was diagnosed with major 
depressive disorder, among other conditions, and his GAF score 
was reported as 50.  He was noted to have multiple symptoms of 
depression without suicidal ideation in September 2000.  A 
November 2000 VA treatment record shows that his mood was 
improved and he felt more optimistic and less sad.  In January 
2001, he was noted to have decreased depression, but feelings of 
discouragement regarding his housing situation and his father's 
illness.  In April 2001, his GAF score was reported as 61.  A 
July 2001 VA treatment note shows that he was being treated for 
auditory hallucinations and that his depressive symptoms had 
"somewhat" improved.  In February 2002, his GAF score was 
reported to be 61; a GAF score of 65 was reported for the 
previous year.

An August 2002 VA treatment record shows that the Veteran 
reported feeling half way between severe depression and feeling 
well.  He expressed concern about his quickness to anger and 
verbally lashing out.  However, he denied any physical violence.  
He reported difficulty sleeping, to include feelings of 
anxiousness.  The Veteran reported functioning well in his 
employment as a cab driver and security guard and stated that he 
attended church and spent time with his family.  The mental 
status examination revealed that the Veteran was neat in 
appearance, without any disturbances in his speech.  His affect 
was reactive and appropriate to content; his mood was dysthymic; 
and his thoughts were coherent and goal-directed.  His GAF score 
was reported as 55.  

A December 2002 VA mental health record shows that the Veteran 
was diagnosed with major depressive disorder, without psychotic 
features.  He reported feeling "low" and being somewhat less 
preoccupied with the circumstances of his military service.  Upon 
mental status examination, the Veteran was noted to be well-
groomed and he did not demonstrate any abnormal movements, 
psychomotor agitation, or disorders of speech.  His affect was 
reactive and appropriate to content and his mood was mildly 
dysthymic.  His thoughts were coherent and goal-directed.  The 
assessment was that he was overall stable, with some dysthymic 
mood, which he reported happened a few times a year, but no major 
depression.  The assessment was overall stable and the Veteran 
was noted to feel engaged in plans for the future.   

The Veteran's VA medical records show continued treatment for 
depression.  In January 2003, he was noted to be mildly 
depressed, with appropriate affect, normal speech, and no 
psychotic symptoms.  A February 2003 treatment record shows that 
the Veteran's GAF score for that year as well as the previous 
year was 61.  In June 2003, the Veteran reported experiencing 
periods of grief and depression for several days at a time, 
followed by several days of a better mood with good energy and 
enjoyment.  On the mental status examination, he was appropriate 
in affect, sad about his father's death, mildly dysphoric in 
mood, and without any suicidal or homicidal ideations or 
psychotic symptoms.  In August 2003, the Veteran was noted to 
report feelings of depression and a lack of motivation, but he 
denied any suicidal ideations; the mental status examination 
revealed that he appeared sad at times, but that he was without 
any psychotic symptoms.  

VA treatment records dated from October 2003 to December 2003 
show that the Veteran presented with an appropriate affect and 
did not demonstrate any suicidal ideations, homicidal ideations, 
or psychotic symptoms.  The impression of an October 2003 
treatment record was better remission of his depression.  He was 
noted to be able to work effectively and attend groups in the 
December 2003 treatment record.
  
Collectively, treatment records dated in January 2004 show that 
the Veteran demonstrated an appropriate affect and had no 
psychotic symptoms.  His thoughts were noted to be loose at times 
and wandering and his speech was rambling.  These records show an 
impression of ongoing major depression with some suggestion of 
thought disorder.  A February 2004 record shows that the Veteran 
was appropriate in affect and speech and that he had no 
hallucinations or delusions.  His thoughts were at times vague 
and his content was poor.  In August 2004, he was noted to be 
withdrawn and dysphoric.  

The Veteran underwent a private psychiatric intake evaluation in 
February 2004, at which time his GAF score was reported as 55.

Associated with the claims file is a May 2004 letter from the 
Veteran's VA psychiatrist, who reported having treated the 
Veteran for many years.  The psychiatrist stated that the 
Veteran's severe depression limited his ability to function in 
many ways, to include his ability to work.  She stated that 
despite aggressive treatment, the Veteran's depression still made 
it impossible for him to leave his house approximately four times 
per month.  She also reported that the Veteran's mood was quite 
sensitive to upsetting stimuli and that his cognitive processes 
were somewhat slowed by his depression.  

The Veteran underwent a VA mental disorders examination in March 
2005, at which time the claims file was reviewed.  He reported 
feeling depressed, hopeless, and useless.  The Veteran reported 
that his motivation varied, but that it was often difficult to 
get out of bed.  He was noted to have a passive wish to die, but 
without any plan or intention.  The Veteran stated that he had 
difficulty falling asleep and he reported significant 
ruminations.  In addition, his symptoms were reported to include 
poor concentration and short-term memory, as well as extreme 
sensitivity to rejection.  The VA examiner indicated that the 
Veteran's depressive symptoms were, at least partially, in 
remission.  She stated that more prominent depressive symptoms 
were noted in the fall of 2004.  She noted that his depression 
was characterized as being in remission in January 2005, at which 
time his GAF score was 70.  The examiner noted, however, that it 
was entirely possible that the Veteran's depression fluctuated, 
and that it was not clear that it would remain in remission.  
Based on the examination and review of the claims file, the 
diagnosis was major depressive disorder and the Veteran was 
assigned a GAF score of 65.   The examiner summarized that the 
Veteran had recent improvement in his symptoms and noted his 
report of being somewhat active and involved in his church and 
group meetings.  

Subsequent VA records and letters from the Veteran's private 
physician show that he continued to experience symptoms 
associated with his depression.  In VA treatment records dated in 
February and March 2005, he reported trouble sleeping, an 
increased depressed mood, and decreased motivation following the 
death of his ex-wife.  

In a September 2005 letter, the Veteran's private physician, 
B.S., M.D., stated that he had difficulty sleeping, but that he 
was capable of caring for his personal needs, had friends, and 
socialized with others.  The Veteran did not demonstrate any 
deterioration in personal hygiene or appearance, nor did he 
demonstrate any disturbances in his speech and ability to relate 
appropriately.  He was described as minimally to moderately 
anxious.  His thoughts were connected and there were no delusions 
or hallucinations present.  The Veteran was found to have fair 
insight and good judgment, while his ability to concentrate was 
moderately to severely impaired.  His level of depression was 
described as moderate to slightly severe.  

The Veteran underwent a private psychological evaluation in 
October 2005.  He was appropriately dressed and presented with a 
depressed mood.  Although he became tearful when discussing his 
father, he did not evidence anxiety or any psychotic symptoms.  
The examiner indicated that he was suffering from severe major 
depression, which was described as chronic or recurrent.

VA treatment records dated from August 2005 to December 2005 show 
that the Veteran's disability was manifested by symptoms of 
depression to include isolation, some intrusive thoughts, 
compulsive checking, and difficulty sleeping.  Overall, these 
records are negative for reports of suicidal or homicidal 
ideations or any auditory or visual hallucinations.  

In February 2006 the Veteran reported feeling depressed and 
discouraged and having thoughts of life not being worth living; 
he did not report an active suicide plan.  During that same 
month, he was noted to have difficulty leaving the house and 
completing tasks.  His depression was described as ongoing in May 
2006.  A treatment record dated on June 30, 2006, shows that his 
spirits were fair to good.  

Analysis

Based on review of the foregoing, the Board finds that the 
evidence of record is probative of a depression disability 
picture that more nearly approximates the criteria for a 50 
percent disability rating from September 22, 2000, the effective 
date of service connection, to June 30, 2006.  As described 
above, the evidence of record reflects periods of fluctuating 
severity of his psychiatric symptomatology, to include periods of 
partial remission.  Overall, the evidence dated throughout the 
pendency of the appeal shows that the Veteran's psychiatric 
disability has primarily been manifested by evidence of 
occupational and social impairments with reduced reliability and 
productivity due to such symptoms as disturbances of mood and 
motivation, depression, increased irritability, sleep 
disturbances, some disturbances of judgment and insight, 
intermittent disturbances of speech, impairments in short-term 
memory, dysphoric mood, withdrawal, poor concentration, and 
difficulty establishing and maintaining effective work and social 
relationships.  His GAF score throughout the appeal has ranged 
from 50 to 70, which is overall indicative of moderate to mild 
impairments in social and occupational functioning.  The Board 
acknowledges that the evidence when viewed in its entirety does 
not show evidence of panic attacks, circumstantial or stereotyped 
speech, or impairments in understanding or abstract thinking.  
However, the Veteran's symptoms overall are significant enough to 
affect his daily activities to such an extent that he generally 
meets the diagnostic criteria for a 50 percent disability rating 
under 4.130, Diagnostic Code 9434.  Therefore, resolving all 
reasonable doubt in the Veteran's favor, the Veteran's social 
impairments more closely approximates the criteria for a 50 
percent evaluation from September 22, 2000, to June 30, 2006.   

In this regard, the Board finds probative the May 2004 letter 
from the Veteran's private treating psychiatrist, in which the 
psychiatrist concluded that the Veteran's psychiatric disorder 
limited his ability to function and work in many ways.  Given 
that this opinion was based upon the Veteran's treatment history 
with the psychiatrist, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

However, the Board finds that the preponderance of the evidence 
does not show that the Veteran's depression more closely 
approximates the criteria for the next-higher 70 percent 
disability rating during this time period.  While the evidence 
reflects two reports of passive suicidal thoughts without any 
plan or intention and the Veteran's recent reports of compulsive 
behaviors, the evidence, overall, is negative for reports of 
suicidal or homicidal ideations, participation in obsessional 
rituals that interfere with the Veteran's routine activities, or 
evidence of spatial disorientation.  While the Veteran's disorder 
is manifested by depression, there is no objective evidence that 
indicates he has near-continuous panic or depression affecting 
his ability to function independently, appropriately, and 
effectively.  As described above, his depressive symptomatology 
is noted to fluctuate in its severity and, thus it cannot be 
construed as "near-continuous" throughout this time period on 
appeal.  Moreover, there is no objective evidence that the 
Veteran has neglected his personal appearance and hygiene, as all 
of the medical evidence illustrates that he was adequate in his 
appearance and dress.  Indeed, the Veteran's private physician 
Dr. B.S. stated in a September 2005 letter that the Veteran was 
capable of caring for his personal needs.  Essentially, the 
evidence of record does not support a finding that the Veteran's 
depression more closely approximates occupational and social 
impairments with deficiencies in most areas to warrant the next-
higher 70 percent rating.  

Again, the Board acknowledges that the Veteran's depression was 
manifested by some of the symptoms for a 70 percent disability 
rating.  In this regard, the Board notes that the January 2000 VA 
treatment record documents a GAF score of 50; a GAF score of 50 
is overall indicative of serious impairments in social and 
occupational functioning.  However, all other GAF scores of 
record have been at least 55, thus indicating moderate symptoms; 
the most recent GAF score of record for the identified time 
period is reported as 65.  Additionally, the Board acknowledges 
that the July 2001 VA treatment record notes that the Veteran was 
treated for auditory hallucinations.  However, the subsequently 
dated medical evidence is entirely negative for any reports of 
auditory or visual hallucinations, and the Veteran  was noted not 
to have demonstrated any psychotic symptomatology.  Although the 
evidence includes the Veteran's intermittent reports of 
difficulty getting out of bed and leaving the house, he has also 
reported having friends, spending time with family, being 
involved in his church and group meetings, and working, at least 
for some portion of the period on appeal, as a cab driver and 
security guard.  Thus, the evidence does not show that the 
Veteran has an inability to establish and maintain effective 
relationships.  

Despite the above limited manifestations of a higher disability 
rating, the Board finds that the symptoms experienced by the 
Veteran, overall, are most similar to those contemplated by the 
criteria for a 50 percent disability rating.  The evidence that 
the Veteran's depression manifests some symptoms for a 70 percent 
disability rating is outweighed by the evidence that his 
condition does not manifest other symptoms for such a rating.  
The Board recognizes that the GAF score of 50 indicates serious 
impairments in social and occupational functioning.  However, 
when the evidence is viewed in its entirety, the Veteran's 
disability is more akin to the schedular criteria for the 
assigned 50 percent rating.

The Board has considered the Veteran's statements as to the 
nature and severity of his psychiatric symptomatology.  The 
Veteran is certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's reports and the evidence 
related to the impact his service-connected depression has on his 
ability to work and perform the daily activities of living.  
Here, the Board notes that the Veteran has been awarded a total 
disability rating based upon individual unemployability due to 
his service-connected disabilities, to include his service-
connected depression.  Nevertheless, as has been explained fully 
herein, the Board finds that the disability rating that has been 
assigned for his depression contemplates the level of impairment 
reported by the Veteran and there is no aspect of the Veteran's 
disability that is not contemplated by the schedular criteria.  
As explained above, the Veteran's disability picture more closely 
approximates the criteria for a 50 percent disability rating 
based on his symptomatology, and the preponderance of the 
evidence does not indicate that a rating in excess of 50 percent 
is warranted for this identified time period.  The disability 
rating assigned herein reasonably describes the Veteran's 
psychiatric symptomatology, as his disability has been manifested 
by occupational and social impairments with reduced reliability 
and productivity.  There is no evidence indicating that the 
Veteran's disability is manifested by symptomatology not 
presently considered by the relevant rating criteria.  For the 
aforementioned reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In conclusion, the Board finds that overall disability picture 
most closely approximates the criteria for a 50 percent 
disability rating for the Veteran's service-connected depression 
from September 22, 2000, to June 30, 2006.  As noted above, this 
is an initial rating case, and consideration has been given to 
"staged ratings" since service connection was made effective 
(i.e., different percentage ratings for different periods of 
time).  Fenderson, 12 Vet. App. at 119.  However, there appears 
to be no identifiable period of time since the effective date of 
service connection, during which the depression symptomatology 
warranted a rating in excess that what has been assigned herein. 


ORDER

From September 22, 2000, to 2006, an initial disability rating of 
50 percent for depression is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the claim for 
an increased disability rating for PTSD from July 1, 2006, to the 
present.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).



In support of his claim for an increased disability for his 
service-connected PTSD, the Veteran submitted portions of his VA 
medical records in August 2010 that indicate an increase in his 
PTSD symptomatology.  Specifically, the Veteran submitted VA 
medical treatment records, dated from January 2008 to June 2010, 
which show that he presented with passive suicidal and homicidal 
ideations and a GAF score of 25.  Thus, the medical evidence 
suggests that from July 1, 2006, his PTSD symptoms may have 
gotten worse.  

Based on the foregoing, the Board finds that additional 
development is needed in this case.  Given the medical evidence 
indicating a possible increase in the Veteran's depression 
symptomatology from July 1, 2006, the Board finds that an 
additional VA examination is necessary to assess the current 
severity of the Veteran's disability.  Thus, the Board finds it 
necessary to secure another examination to ascertain the current 
nature and severity of the Veteran's depression.  See 38 U.S.C.A. 
§ 5103A ; 38 C.F.R § 3.159 (VA's duty to assist the Veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.); Schafrath v. 
Derwinski, 1 Vet. App. 585, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's disability, 
a VA examination must be conducted).

Additionally, it is unclear as to whether there are any 
outstanding VA medical records relevant to the Veteran's 
depression claim.  Currently, the claims file includes VA medical 
records dated up until June 2006 and some of the medical records 
dated from January 2008 to June 2010.  However, it is unclear 
whether all of the VA medical records dated from July 2006 have 
been associated with the claims file.  Thus, on remand, the RO 
should endeavor to obtain and associate with the claims file all 
of the Veteran's relevant VA medical records dated from June 
2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c), (d).  

Accordingly, the case is REMANDED for the following action:




1.  The RO shall obtain copies of the 
Veteran's relevant VA treatment records 
showing treatment for any psychiatric 
symptomatology since July 2006 following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  Thereafter the RO shall review the claims 
file and take such additional development 
action as it deems proper, to include 
scheduling the Veteran for an appropriate VA 
examination to assess the current severity of 
his service-connected depression, if deemed 
necessary.

3.  After completion of the foregoing and all 
notice and assistance requirements, the RO 
shall readjudicate the claim for an increased 
disability rating for depression from July 1, 
2006, to the present.  If the determination 
remains adverse, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  
Thereafter, the case should be returned to 
the Board following the purpose of appellate 
disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


